Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 were previously objected to because of informalities.  Applicant has successfully addressed these issues in the amendment submitted on 01/05/2022.  Accordingly, the objections have been withdrawn.  
Claim Rejections - 35 USC § 112
Claims 2 and 13 were previously rejected under 35 U.S.C. 112. Applicant has successfully addressed these issues in the amendment filed on 01/05/2022.  Accordingly, the rejections to the claims under 35 USC 112 have been withdrawn.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ottino (US 20170089103 A1).
Regarding claim 1, Ottino teaches an actuating drive for a motor vehicle lock, the actuating drive comprising: an electromagnetic rotary actuator (516) having a rotor (590, 552) and a stator (602); a drive lever (528) movable into different end positions by the rotary actuator (fig. 8A-8F); and a switching lever (566), wherein, after an end position of the drive lever is reached (fig. 8F), the switching lever causes a moment on the drive lever which stabilizes the drive lever in the end position (fig. 8A shows contact between the switching lever and the drive lever which causes a force and therefore a moment on the drive lever), wherein the drive lever is accommodated to be pivotable about a first axis (550), the first axis being an only rotational axis for the drive lever (528 only pivots on 550), wherein the switching lever is mounted pivotably about a second axis (574) and is configured for latching of the drive lever when in the end position (fig. 8A), wherein the drive lever (528) has a guide cam (554), wherein the switching lever has a guide contour (576) in which the guide cam is engageable, and wherein the drive lever interacts with a stop (630) when in the end position (fig. 8A).
Regarding claim 2, Ottino teaches the actuating drive according to claim 1, wherein the drive lever is configured to be accommodated pivotably on the rotary actuator (pivots on 550 which is on the rotary actuator 552).  
Regarding claim 4, Ottino teaches the actuating drive according to claim 1, wherein the stabilizing moment acts at least partially in a direction toward the stop (fig. 9A shows the stop, the moment would pull 554 to the left of the page which would translate the moment towards stop 630).
Regarding claim 6, Ottino teaches the actuating drive according to claim 1, wherein the switching lever (566) is positionable by the drive lever (figures 8A-8F show the switch lever positioned by the drive lever).  
Regarding claim 7, Ottino teaches the actuating drive according to claim 1, wherein the switching lever (566) interacts with a spring element (568) wherein the spring element is used to exert a 
Regarding claim 8, Ottino teaches the actuating drive according to claim 7, wherein the spring element (568) is a center-zero spring.  
Regarding claim 9, Ottino teaches the actuating drive according to claim 1, wherein the switching lever (566) is engageable with a clutch lever (610).  
Regarding claim 10, Ottino teaches the actuating drive according to claim 1, wherein the guide cam (554) of the drive lever is cylindrical in shape.  
Regarding claim 11, Ottino teaches the actuating drive according to claim 10, wherein the guide cam (554) is a guide lug.  
Regarding claim 12, Ottino teaches the actuating drive according to claim 1, wherein the stop (630) is formed on the rotary actuator (516)
Regarding claim 13, Ottino teaches the actuating drive according to claim 2, wherein the drive lever (528) is fastened to the rotor (552) of the rotary actuator (516).
Regarding claim 14, Ottino teaches the actuating drive according to claim 1, wherein the guide cam (554) is continuously engageable along the guide contour (576) of the switching lever (fig. 8A-8F).
Regarding claim 15, Ottino teaches the actuating drive according to claim 9 further comprising an operating lever (612) that is engageable with the clutch lever (610).
Regarding claim 16, Ottino teaches the actuating drive according to claim 7 further comprising a cylindrical pin (580) that is fastened to the switching lever and is engageable with the spring element (568).
Regarding claim 17, Ottino teaches the actuating drive according to claim 16, wherein the spring element (568) is a leg spring and the cylindrical pin (580) is engageable with a first spring leg of the leg spring (fig. 7D).
Regarding claim 18, Ottino teaches the actuating drive according to claim 1, wherein the first axis (550) and the second axis (574) are spaced (fig. 6B).
Regarding claim 19, Ottino teaches the actuating drive according to claim 1, wherein the guide contour (576) is elongated along an elongated length of the switching lever (fig. 7D).
Regarding claim 20, Ottino teaches the actuating drive according to claim 1 further comprising a second stop (638) against which the drive lever (528) is engageable (fig. 9F, engages through rotor 552).
Regarding claim 21, Ottino teaches the actuating drive according to claim 1, wherein the drive lever (528) is formed as a unitary part that is both accommodated on the first axis (550) and includes the guide cam (554).  
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments for independent claim 1, the examiner agrees that the newly added claim limitations are not met by the previous interpretation of Ottino.  However, due to the newly added claim limitations the examiner has amended the rejection to include the drive lever as part 528, which only has a single rotational axis.  Newly added independent claim 21 recites that the drive lever is formed as a unitary part accommodated on the first axis and includes the guide cam.  Lever 528 of Ottino meets this limitation as well.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.